DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the gasket biasing member" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “the gasket biasing member assembly”.
Claims 10-13 are rejected due to their dependency on claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charles (US Patent Pub. 20120016296).
Regarding Claim 1, Charles teaches (Figures 1, 4a-4d) a liquid medicine administration device comprising: 
a prefilled syringe (38, 60) comprising: 
	an outer cylinder (60), 
	liquid medicine (50) filled inside the outer cylinder (60), and 
	a gasket (42) slidably housed inside the outer cylinder (60); and 
a biasing member assembly (62, 52, 61) configured to bias the gasket (42) in a distal end direction in order to discharge the liquid medicine (50); 
wherein the outer cylinder comprises (60): 
a liquid medicine discharge portion (32, 59b; see [0050]) located at a distal end portion of the outer cylinder, and 
a flange (outward protruding portion of 60 near where 52 is pointing to in Fig 1; see annotated Fig 1) located at a proximal end portion of the outer cylinder (60); 
wherein the biasing member assembly (62, 52, 61) comprises: 
a gasket pressing member (52, 61) configured to press the gasket (42) in the distal end direction, 
a flange attachment member (60a) attached to the flange of the outer cylinder (see annotated Fig 1), 
a biasing member (62) configured to bias the gasket pressing member (52, 61) in the distal end direction with respect to the flange attachment member (60a), and 
an operating member (13) arranged displaceably with respect to the gasket pressing member (52, 61); 

a gasket pressing portion (61) comprising, in a distal end portion, a pressing body portion (52) capable of pressing the gasket (42) in the distal end direction, and 
a deformable portion (61a) extending from the gasket pressing portion (61) in a proximal end direction; 
wherein the flange attachment member (60a) comprises an attachment member body portion (top surface of 60a) having a through hole (opening where 61a resides within 60a) into which the deformable portion (61a) is inserted; 
wherein the deformable portion (61a) comprises: 
an engagement portion (hook portion of 61a) arranged at a proximal end portion of the deformable portion and engaged with the attachment member body portion (top surface of 60a), and 
an abutment portion (inner straight portion of 61a) arranged at a position different from the engagement portion and configured to abut on the operating member (13); 
wherein the biasing member (62) is arranged in a compressed state between the gasket pressing member (52, 61) and the flange attachment member (60a) by engagement between the engagement portion of the deformable portion and the attachment member body portion of the flange attachment member (Fig 1; also see Figs 4a-4c); 
wherein the engagement between the engagement portion (hook portion of 61a) of the deformable portion (61a) and the attachment member body portion (top surface of 60a) is releasable by deformation of the deformable portion (fig 4d); and 
wherein the operating member (13) comprises: 
an engagement holding portion (13a outer surface) that is displaceable from (i) an abutment position (Figs 4a-4c) at which the engagement holding portion (13a outer 
an operating portion (13b) configured to displace the operating member (13) with respect to the gasket pressing member such that the engagement holding portion (13a outer surface) is displaced from the abutment position to the separation position (Figs 4a-4d), 
wherein, when the engagement holding portion is located at the abutment position, the deformation of the deformable portion is inhibited by abutment between the engagement holding portion and the abutment portion of the deformable portion, and the engagement between the engagement portion of the deformable portion and the attachment member body portion is held (figs 4a-4c); and 
wherein, when the engagement holding portion is displaced from the abutment position to the separation position by operating the operating portion, the deformation of the deformable portion is allowed by displacing the engagement holding portion from the abutment position to the separation position, the deformable portion is deformed, and the engagement between the engagement portion of the deformable portion and the attachment member body portion is released by biasing force of the biasing member received by the gasket pressing member (fig 4d; also see [0061]).

    PNG
    media_image1.png
    759
    576
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding Claim 2, Charles teaches (Figs 4a - 4d) the liquid medicine administration device according to claim 1, wherein the engagement holding portion (13a outer surface) is configured to be displaced from the abutment position to the separation position by pushing the operating member (13) in the distal end direction with respect to the gasket pressing member (13 moves distally as it moves from the abutment position in figures 4a-4c to the separation position in Fig 4d). 

an extending portion (longitudinal portion between top surface of 13b and 13a) extending in the distal end direction from the operating portion (13b), and 
the engagement holding portion (13a) extending in the distal end direction from a distal end of the extending portion and protruding laterally more than the extending portion (13a is wider than the longitudinal portion between 13b and 13a).
Regarding Claim 4, Charles teaches (Figures 1, 4a-4d) the liquid medicine administration device according to claim 1, wherein the deformable portion comprises:
 a plurality of deformable body portions (61a, there are two hooked portions) extending in a proximal end direction from the gasket pressing portion (61), 
an insertion space (area where 13 is between 61a) formed between the plurality of deformable body portions (61a), and 
a plurality of the engagement portions (hook portions of 61a) provided at respective proximal end portions of the plurality of deformable body portions and protruding laterally outward (hooks are protruding outward from 61);    
wherein each of the plurality of deformable body portions comprises: 
a counter surface (surface of 61 facing the open space) facing the insertion space, and the abutment portion provided on the counter surface (abutment portion is interpreted as the top portion of the inner surface of 61); and 
wherein the engagement holding portion (outer side of 13) of the operating member (13) is inserted into the insertion space and abuts on the abutment portion in the abutment position (figs 4a-4c).  

Regarding Claim 9, Charles teaches (Figures 1, 4a-4d) a gasket biasing member assembly (62, 52, 61) configured to bias a gasket (42) of a syringe (38, 60) in a distal end direction in order to move the gasket in the distal end direction, the syringe comprising an outer cylinder (60) having a flange (outward protruding portion of 60 near where 52 is pointing to in Fig 1; see annotated Fig 1) at a proximal end portion, and the gasket (42) slidably housed inside the outer cylinder (60), the gasket biasing member assembly comprising (62, 52, 61): 
a gasket pressing member (52, 61) configured to press the gasket (42) in the distal end direction; 
a flange attachment member (60a) configured to be attached to the flange (see annotated Fig 1) of the outer cylinder (60); 
a biasing member (62) configured to bias the gasket pressing member in the distal end direction with respect to the flange attachment member (60a); and 
an operating member (13) arranged in a manner displaceable with respect to the gasket pressing member (52, 61); 
wherein the gasket pressing member (52, 61) comprises: 
a gasket pressing portion (61) comprising, in a distal end portion, a pressing body portion (52) configured to press the gasket (42) in the distal end direction (Fig 4d), and 
a deformable portion (61a) extending from the gasket pressing portion (61) in a proximal end direction;    

wherein the deformable portion (61a) comprises: 
an engagement portion (hook portion of 61a) arranged at a proximal end portion of the deformable portion and engaged with the attachment member body portion (top surface of 60a), and 
an abutment portion (inner straight portion of 61a) arranged at a position different from the engagement portion (hook portion of 61a); 
wherein the biasing member (62) is arranged in a compressed state between the gasket pressing member (61, 52) and the flange attachment member (60a) by engagement between the engagement portion of the deformable portion and the attachment member body portion of the flange attachment member (Figs 1 and 4a-4c); 
wherein the engagement between the engagement portion of the deformable portion and the attachment member body portion is releasable by deformation of the deformable portion (fig 4d); and 
wherein the operating member (13) comprises: 
an engagement holding portion (13a outer surface) that is displaceable from (i) an abutment position (Figs 4a-4c) at which the engagement holding portion abuts on the abutment portion of the deformable portion to (ii) a separation position (Fig 4d) at which the engagement holding portion is separated from the abutment portion of the deformable portion, and 

wherein, when the engagement holding portion is located at the abutment position, the deformation of the deformable portion is inhibited by abutment between the engagement holding portion and the abutment portion of the deformable portion, and the engagement between the engagement portion of the deformable portion and the attachment member body portion is held (Figs 4a-4d); and 
wherein, when the engagement holding portion is displaced from the abutment position to the separation position by operating the operating portion, the deformation of the deformable portion is allowed by displacing the engagement holding portion from the abutment position to the separation position, the deformable portion is deformed, and the engagement between the engagement portion of the deformable portion and the attachment member body portion is released by biasing force of the biasing member received by the gasket pressing member (Fig 4d; also see [0061]).
	Regarding Claim 10, Charles teaches (Figs 4a - 4d) the gasket biasing member assembly according to claim 9, wherein the abutment between the engagement holding portion (13a outer surface) and the abutment portion (inner straight portion of 61a) of the deformable portion (61a) is releasable by pushing the operating member (13) into the gasket pressing member in the distal end direction (see Fig 4d; also see [0061]).
Regarding Claim 11, Charles teaches (Figs 1, 4a-4c) the gasket biasing member assembly according to claim 9, wherein the operating member comprises: 
an extending portion (longitudinal portion between top surface of 13b and 13a) extending in the distal end direction from the operating portion (13b), and 

Regarding Claim 12, Charles teaches (Fig 1, 4a-4d) the gasket biasing member assembly according to claim 9, wherein the deformable portion comprises: 
a plurality of deformable body portions (61a, there are two hooked portions), 
an insertion space (area where 13 is between 61a) formed between the plurality of deformable body portions (61a), and 
a plurality of the engagement portions (hook portions of 61a) provided at respective proximal end portions of the plurality of deformable body portions and protruding laterally (hooks are protruding outward from 61), 
wherein each of the plurality of deformable body portions (61a) comprises: 
a counter surface (surface of 61 facing the open space) facing the insertion space, and the abutment portion provided on the counter surface (abutment portion is interpreted as the top portion of the inner surface of 61); and 
wherein the engagement holding portion (outer surface of 13a) of the operating member (13) is inserted into the insertion space (Figs 4a-4c).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claim 6, none of the prior art teaches or makes obvious the limitations of claim 6 in combination with the claim(s) from which it depends.

As to Claim 8, none of the prior art teaches or makes obvious the limitations of claim 8 in combination with the claim(s) from which it depends.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 13, none of the prior art teaches or makes obvious the limitations of claim 13 in combination with the claim(s) from which it depends.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gonzales et al. (US Patent Pub. 20050222539) teaches an injection device comprising a syringe with an outer cylinder, a gasket, a gasket biasing assembly and an operating member.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783